Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 02/17/2021, in which, claim(s) 1 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 02/17/2021 is/are accepted by The Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1of prior U.S. Patent No. 10,958,435. This is a statutory double patenting rejection (i.e. see table below).

Present Invention
Copending Application No:. 15/386766
Claim 1: 1. An intelligent electronic device (IED) comprising: 

at least one sensor coupled to an electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter; 

at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal; 

at least one memory configured to store a plurality of firmware packages of the IED; 

at least one communication interface configured to receive at least one communication, the at least one communication including a digital signature and an unencrypted file; and 

at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical distribution system, the at least one processor further configured to: 

receive the at least one communication from the at least one communication interface, 

decrypt the digital signature to obtain a first value, 

execute a hash function on the unencrypted file to obtain a second value, 

determine if the first value and second value match, and 

update at least one firmware package of the plurality of firmware packages stored in the at least one memory with the unencrypted file if it is determined that the first value and the second value match.
Claim 1: An intelligent electronic device (IED) comprising:

at least one sensor coupled to an electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter;

at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal;

at least one memory configured to store a plurality of firmware packages of the IED;

at least one communication interface configured to receive at least one communication, the at least one communication including a digital signature and an unencrypted file; and

at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical distribution system, the at least one processor further configured to:

receive the at least one communication from the at least one communication interface,

decrypt the digital signature to obtain a first value, 

execute a hash function on the unencrypted file to obtain a second value,

determine if the first value and second value match, and

update at least one firmware package of the plurality of firmware packages stored in the at least one memory with the unencrypted file if itis determined that the first value and the second value match.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falcy et al. (Pub. No.: US 2015/0317151 A1; hereinafter Falcy) in view of Spanier et al. (Pub. No.: US 2011/0040809 A1; hereinafter Spanier).
Regarding claim 1, Falcy discloses an intelligent electronic device (IED) comprising:
at least one sensor coupled to an electrical distribution system [Falcy; ¶11, 77], 
at least one memory configured to store a plurality of firmware packages of the IED (memory storing firmware packets [Falcy; ¶44, 75]);
at least one communication interface configured to receive at least one communication, the at least one communication including a digital signature and an unencrypted file (receiving of digital signature and components from distributor [Falcy; ¶103]); and
at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical distribution system, the at least one processor further configured to:
receive the at least one communication from the at least one communication interface (interface from communicating and receive from distributor [Falcy; ¶103]),
decrypt the digital signature to obtain a first value (decrypting the component to get a hash values [Falcy; ¶105]),
execute a hash function on the unencrypted file to obtain a second value (hash the component to obtain new hash [Falcy; ¶105]),
determine if the first value and second value match (determine if the hashes match [Falcy; ¶105]), and 
update at least one firmware package of the plurality of firmware packages stored in the at least one memory with the unencrypted file if it is determined that the first value and the second value match (install/update the components when the hashes matches [Falcy; ¶105, 129]).
Falcy send both the hashes and the components encrypted, which is slightly different from the claim as the claim send the components unencrypted; however, the encrypted components are decrypted at the other end, which is equivalent.
Falcy does not explicilty discloses the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter; at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal; however, in a related and analogous art, Spanier teaches these features.
In particular, Spanier teaches a sensor for measuring input values and an A/D converter for converting between analog and digital [Spanier; fig. 2 and associated text]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Falcy in view of Spanier with the motivation to easier monitor communication in IED.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432